Exhibit BUSINESS DEVELOPMENT UPDATE December 9, 2008 Since the release of our previous update on October 8, 2008, the following business items have developed: § MATECH is in the process of signing a contract with HNTB Engineering for a 3-week inspection project of a major structure in Harrisburg. § MATECH has completed a bridge inspection in Orleans, MA for the MassHighway Department. § MATECH anticipates providing training and inspections in New South Wales Australia in January 2009. § MATECH anticipates a contract to be signed in the near future for a 2-week long project to be performed this winter in Australia, as well as a likely sale of equipment and training. § MATECH officials have had additional meetings with high-ranking officials at a large aerospace company to discuss use of our technologies on airframes and shipping vessels, as well as aligning the two companies within the bridge industry. § MATECH has sold additional equipment and sensors to the Federal Highway Administration for their work on the Steel Bridge Testing Program. § MATECH anticipates the completion of their initial contract with Union Pacific Railroad this month. § MATECH is in continuing contact with officials at TXDOT, Caltrans, ALDOT, LADOT, NJDOT, NYSDOT, as well as others about future inspection work. § MATECH officials met with their lobbyists and have devised a plan for 2009 with the new administration and the new Congress. § MATECH officials presented at and attended the following conferences in the months of October and November: o World NDT Conference in Shanghai, China o ASNT Quality Show in Charleston, SC o ASNT/AWS joint meeting, Houston, TX Best regards, /s/ Robert M.
